Case 2:18-cv-05029-GRB-ARL Document 37 Filed 01/13/21 Page 1 of 11 PageID #: 112
                                                                         FILED
                                                                         CLERK
                                                                3:29 pm, Jan 13, 2021
                                                                   U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF NEW YORK
                                                                   LONG ISLAND OFFICE
Case 2:18-cv-05029-GRB-ARL Document 37 Filed 01/13/21 Page 2 of 11 PageID #: 113
Case 2:18-cv-05029-GRB-ARL Document 37 Filed 01/13/21 Page 3 of 11 PageID #: 114
Case 2:18-cv-05029-GRB-ARL Document 37 Filed 01/13/21 Page 4 of 11 PageID #: 115
Case 2:18-cv-05029-GRB-ARL Document 37 Filed 01/13/21 Page 5 of 11 PageID #: 116
Case 2:18-cv-05029-GRB-ARL Document 37 Filed 01/13/21 Page 6 of 11 PageID #: 117
Case 2:18-cv-05029-GRB-ARL Document 37 Filed 01/13/21 Page 7 of 11 PageID #: 118
Case 2:18-cv-05029-GRB-ARL Document 37 Filed 01/13/21 Page 8 of 11 PageID #: 119
Case 2:18-cv-05029-GRB-ARL Document 37 Filed 01/13/21 Page 9 of 11 PageID #: 120
Case 2:18-cv-05029-GRB-ARL Document 37 Filed 01/13/21 Page 10 of 11 PageID #: 121
2:18-cv-05029-GRB-ARL Document 37 Filed 01/13/21 Page 11 of 11 PageID
